HUXMAN, Circuit Judge.
Stephen McBee, an incompetent person, by his guardian, Ella McBee, has appealed from the decision of the United States District Court for the Eastern District of Oklahoma denying recovery on a war risk insurance policy issued to him by the government. A motion was filed to dismiss the appeal for failure to comply with Rule 75 (a) of the New Rules of Civil Procedure, 28 U.S.C.A. following section 723c. Rule 75(a) requires the appellant to promptly serve on appellee and file with the court a designation of the portions of the record, proceedings and evidence to be contained in the record on appeal. Appellant wholly failed to comply with this rule. Neither promptly nor at any time did he serve appellee with a designation. The only record that has been filed in this court consists of the pleadings, the findings of fact and conclusions of law, the judgment, motion and order overruling motion for a new trial, order permitting appeal without cost, notice of appeal, and order enlarging time for lodging appeal. The only reference to any evidence is contained in the statements in appellant’s brief recounting his version thereof. There is therefore nothing before this court for consideration, and the appeal must be dismissed.
Dismissed.